DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued specification objections are hereby withdrawn in view of the amended title and substitute FIG. 3D.

	The previously issued drawing objection is hereby withdrawn in view of Applicant’s remarks.

 	The previously issued 35 U.S.C. § 112(b) rejections are withdrawn but partially maintained as to claim 2.  Refer to the rejection infra for more details.

 	The Applicant’s arguments with respect to claims #1-9 in the reply filed on August 25, 2022 have been carefully considered and are partially persuasive.  Claims 1, 3-9 are indicated as being allowable.  Claim 2 remains rejected under 35 U.S.C. § 112(b).  

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

 	As to claim 2, there is a lack of antecedent basis for “the edge of the low-k material layer” (emphasis added).  The Examiner suggests “the edge of the low-k material layer perpendicular to the surface of the substrate”.

 	Furthermore as to claim 2, it remains unclear how an edge 112e of the substrate perpendicular to the surface of the substrate is sandwiched between the edge 116e of the low-k material layer and an edge 130e of the cover perpendicular to the surface of the substrate.  In FIG. 1F and FIG. 3D, 112e is the topmost edge and therefore cannot be sandwiched between other edges 116e, 130e.

Indication of Allowable Subject Matter 
 	The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 3-9 are indicated as being allowable because prior art fails to teach “a dam structure, located on the first chip, wherein the dam structure covers an edge of the low-k material layer perpendicular to the surface of the substrate, and the edge of the low-k material layer is retracted from an edge of the substrate, such that the substrate has a retracted area, and a part of the dam structure is located in the retracted area” as recited in claim 1.

	
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829